NATHAN, Judge.
In a suit for declaratory judgment the trial court did not err in entering a judgment on the pleadings which determined that it was the legislative intent of Section 33-20(e) of the Code of Metropolitan Dade County1 to prohibit the storage, in a residential district, of a boat the length of which exceeds twenty-six (26) feet. Cf. Rinker Materials Corporation v. City of North Miami, 286 So.2d 552 (Fla.1973); 30 Fla.Jur., Statutes, § 90.
Affirmed.

. Section 33-20(e) of the Code of Metropolitan Dade County provides: “Boat Storage. Boats of less than twenty-six (26) feet in length, not more than ninety-six (96) inches in width and between thirteen (13) feet six (6) inches in height, may be stored in the RU, EU, AU and GU zoning districts subject to the following conditions . . . ”